                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES E. HOLLEY,

    Petitioner,                                NO. 1:17-CV-00155

           v.                                  (JUDGE CAPUTO)
SUPERINTENDENT CYNTHIA LINK, et
al.,

    Respondents.

                                    ORDER
   NOW, this 14th day of February, 2019, IT IS HEREBY ORDERED that:
   (1)    Petitioner Charles Holley’s Petition for a Writ of Habeas Corpus under 28
          U.S.C. § 2254 (Doc. 1) is DISMISSED.
   (2)    A Certificate of Appealability SHALL NOT issue.
   (3)    The Clerk of Court is directed to mark this action CLOSED.


                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
